                                                                      FORM 1
                                          Case:17-03016-jwb   Doc #:86   Filed: 01/25/19 Page 1                             of 2             Page No:      1
                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                   ASSET CASES

Case No.:                      17-03016                                                            Trustee Name:                          Laura J. Genovich
Case Name:                     COONEY, BEVAN T                                                     Date Filed (f) or Converted (c):       06/20/2017 (f)
For the Period Ending:         12/31/2018                                                          §341(a) Meeting Date:                  08/11/2017
                                                                                                   Claims Bar Date:
                           1                            2                    3                               4                        5                        6
                   Asset Description                Petition/             Estimated Net Value            Property                Sales/Funds            Asset Fully
                    (Scheduled and                Unscheduled            (Value Determined by            Abandoned               Received by           Administered
               Unscheduled (u) Property)             Value                      Trustee,           OA =§ 554(a) abandon.          the Estate               (FA)/
                                                                        Less Liens, Exemptions,                                                        Gross Value of
                                                                           and Other Costs)                                                             Remaining

 Ref. #
1       ipad, smartphone                                     $400.00                       $0.00                                           $0.00                   FA
2       clothes                                              $300.00                       $0.00                                           $0.00                   FA
3       Cash                                                  $80.00                       $0.00                                           $0.00                   FA
4       checking Chemical Bank                              $7,500.00                      $0.00                                           $0.00                   FA
5       checking & savings                                  $1,280.00                    $131.60                                           $0.00                   FA
        Wells Fargo Bank- per divorce
        decree and
        property settlement, account in
        Bevan
        Cooney's name only
6       Wakpamni Lake Community                             Unknown                        $0.00                                           $0.00                   FA
        Corporation Special Limited
        Revenue
        Bonds, Series of 2014A
        Issued Date: 10/9/2014
        Principal amount: $5,000,000.00
        at 6.02% interest, maturity date
        10/1/2021
7       Loan to Jason Holmby dated                              $0.00                      $0.00                                           $0.00                   FA
        3/22/13 for $95,000.00
        uncollectable
8       Loan to Oxford Metrica Limited/                         $0.00                      $0.00                                           $0.00                   FA
        Galanis dated 8/13/13 for
        $35,000.00
        uncollectable
9       Loan to Tydus Richards 3/23/16                          $0.00                      $0.00                                           $0.00                   FA
        for $500.00
        uncollectable
10      Loan to Tydus Richards for                              $0.00                      $0.00                                           $0.00                   FA
        $2000.00 on 3/28/16
        uncollectable
11      Loan to BDGM Inc for $1500.00                           $0.00                      $0.00                                           $0.00                   FA
        uncollectable
12      Loan to Black Star, LLC for                             $0.00                      $0.00                                           $0.00                   FA
        $110,000.00
        uncollectable
13      Loan to Kirkwood Drew for                               $0.00                      $0.00                                           $0.00                   FA
        $30,000.00
        uncollectable
14      Loan to Red Star for $40,000.00                         $0.00                      $0.00                                           $0.00                   FA
        uncollectable
15      Loan to Rob Cooney for $3500.00                         $0.00                      $0.00                                           $0.00                   FA
        uncollectable
16      Loan to Shaun Young for                                 $0.00                      $0.00                                           $0.00                   FA
        $2000.00
        uncollectable
                                                                                            SUBTOTALS                    $0.00                     $0.00
                                                                            FORM 1
                                         Case:17-03016-jwb          Doc #:86   Filed: 01/25/19 Page 2                               of 2             Page No:     2
                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                         ASSET CASES

Case No.:                      17-03016                                                                    Trustee Name:                          Laura J. Genovich
Case Name:                     COONEY, BEVAN T                                                             Date Filed (f) or Converted (c):       06/20/2017 (f)
For the Period Ending:         12/31/2018                                                                  §341(a) Meeting Date:                  08/11/2017
                                                                                                           Claims Bar Date:
                          1                                   2                     3                                4                        5                        6
                   Asset Description                     Petition/              Estimated Net Value             Property                Sales/Funds             Asset Fully
                    (Scheduled and                     Unscheduled             (Value Determined by             Abandoned               Received by            Administered
               Unscheduled (u) Property)                  Value                       Trustee,            OA =§ 554(a) abandon.          the Estate                (FA)/
                                                                              Less Liens, Exemptions,                                                          Gross Value of
                                                                                 and Other Costs)                                                               Remaining

17      Convertible loan to Burnham                                  $0.00                       $0.00                                             $0.00                     FA
        Financial
        uncollectable - Burnham Financial
        filed bankruptcy and
        closed
18      brokerage Ameritrade Insured                              $34.10                        $34.10                                             $0.00                     FA
        Dept Account (IDA)
19      Loan to Matt Boggs for                                       $0.00                       $0.00                                             $0.00                     FA
        $10,000.00
        uncollectable
        /
20      2008 Volvo V90 station wagon                                 $1.00                       $0.00                                             $0.00                     FA
        Mileage: 60000
        wife's property - page 3 of
         property settlement agreement
21     Cloverhill Capital, LLC - balance                   $24,201.00                       $19,829.40                                             $0.00              $24,201.00
       sheet dated May 31, 2017
Asset Notes:     Per amended schedules dated 09/06/217 (DN24)


TOTALS (Excluding unknown value)                                                                                                          Gross Value of Remaining Assets
                                                             $33,796.10                    $19,995.10                                             $0.00               $24,201.00



 Major Activities affecting case closing:
  07/26/2018     Rec'd S Hogan (FSCS) re: assets. LJG
  12/15/2017     FSCS COUNSEL IS PURSUING AVOIDABLE TRANSFERS. LJG
  10/31/2017     10/31/2017: Telephone conference with Debtor regarding requested borrower addresses, accountant information and possible stock sale. JY
  09/28/2017     09/25/2017: AP filed against Debtor by Rachel Cooney.
  09/12/2017     09/06/2017: Amended Schedules filed adding interest in Cloverhill Capital, LLC with a value of $24,201. Debtor exempted $4,371.60 under (d)
                 (5) leaving $19,829.40 non-exempt. JY
  08/31/2017     08/31/2017: Follow up on additional docs requested per LJG. JY
  08/01/2017     08/31/2017: Employ FSCS. JY


 Initial Projected Date Of Final Report (TFR):            06/20/2019                               /s/ LAURA J. GENOVICH
 Current Projected Date Of Final Report (TFR):            06/20/2019                               LAURA J. GENOVICH
